DETAILED ACTION
Response to Amendment
This allowance is in response to amendments filed on 11/29/2021. Claims 1, 6, 12, and 15-18 have been amended, claims 2-5, and 13-14 have been canceled and claims 21-23 have been added new.  Amendments to claims have been fully considered.
Applicant’s amendments to claim 12 is sufficient to overcome the previous rejection under 35 U.S.C. 112(b) for antecedent basis issue.  The rejection is hereby withdrawn.
Applicant’s amendments to independent claims 1 and 12 conform to the previously indicated allowable subject matter. Applicant satisfactorily incorporates the subject matter into the independent claims overcoming the previous prior art rejections under 35 U.S.C. 103.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 1/14/2022 has been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Allowed Claims
Claims 1, 6-12, 15-23 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Kornegay (U.S. Pat. App. Pub. 2018/0196945 A1), teaches the adaption of non-TPM devices with trusted platform modules to protect the communication of data; Desari (U.S. Pat. App. Pub. 2015/0242656 A1), teaches the use of a separate second TPM module to assist in the cryptographic functions of network communications; and He (U.S. Pat. App. Pub. 2010/0037311 A1), teaches securing data transmissions by the TPM using SSL protocol and encryption. 
However, Kornegay, Desari, and He do not anticipate or render obvious the combination set forth in the independent claim 1, recited as “… wherein the instructions stored in the memory of the first TPM cause the processor of the first TPM to provide a secure unidirectional link between the IoT device and one or more communications networks in a first direction; and a second TPM, the second TPM comprising: a processor; and a memory coupled with and readable by the processor of the second TPM and storing therein a set of instructions which, when executed by the processor of the second TPM, causes the processor of the second TPM to perform the one or more cryptographic functions of the IoT device, wherein the processor of the device and the memory of the IoT device are outside of a secure boundary maintained by the second TPM, and wherein the instructions stored in the memory of the second TPM cause the processor of the second TPM to provide a secure a unidirectional link between the IoT device and one or more communications networks in a second direction, wherein the first direction is opposite the second direction.”
And recited in claims 12 and 19 as “… wherein a processor of the IoT device and a memory of the IoT device are outside of a secure boundary maintained by the TPM, wherein the instructions stored in the memory of the TPM cause the processor of the TPM to provide a secure unidirectional link between the IoT device and one or more communications networks in a first direction, wherein the TPM exchanges cryptographic information with another TPM providing a secure unidirectional link between the IoT device and the one or more communication networks in a second direction, wherein the first direction is opposite the second direction.” 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494